Citation Nr: 0805862	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-00 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
hypertension, as secondary to service-connected post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The veteran had active service in the United States Marine 
Corps from June 1962 to October 1966 and in the United States 
Army from December 1990 to March 1991.  There are additional 
periods of active and inactive duty for training as a member 
of the reserve components.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

The record reflects that service connection for hypertension 
on a direct basis was denied by the Board in a February 1984 
decision, before the advent of judicial review.  See 
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402 
(1988).  A June 1996 RO decision denied the veteran's claim 
for service connection for hypertension as secondary to 
service-connected PTSD.  While the RO has implicitly reopened 
the veteran's claim, the Board must evaluate every petition 
to reopen in its own right before making an adjudication on 
the merits of the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).  The issue is styled 
accordingly on the title page of this decision/remand.

In determining whether the law and regulations pertaining to 
finality of Board or RO decisions is applicable in the case 
where the earlier Board decision denied service connection 
for hypertension on a direct basis whereas the 1996 
unappealed RO decision denied secondary service connection, 
and the current claim is for secondary service connection 
only, the Board notes that separate theories in support of a 
claim for benefits for a particular disability does not 
equate to separate claims for benefits for that disability.  
Although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  See, e.g.,  
Robinson v. Mansfield, .No. 04-1690 (U.S. Vet. App. January 
29, 2008). 

The veteran was scheduled to appear at a Videoconference 
Hearing before a Veterans Law Judge in July 2006 but failed 
to report as requested.  As he has not shown good cause for 
his absence, his request for a hearing is deemed withdrawn. 
38 U.S.C.A. § 20.704(d) (2007). 

The decision below reopens the veteran's claim for secondary 
service connection for hypertension.  The reopened claim is 
addressed in the REMAND appended to this decision.  This 
matter is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  A February 1984 Board decision denied the veteran's 
appeal for service connection for hypertension and an 
unappealed RO decision in June 1996 denied service connection 
for hypertension as secondary to service-connected PTSD; 
these decisions denied the same claim under different 
theories.

2.  Evidence received since the June 1996 RO decision relates 
specifically to unestablished facts necessary to substantiate 
the underlying claim; the additional evidence raises a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  A June 1996 RO decision that denied secondary service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2007).

2.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for hypertension 
as secondary to PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The veteran in this case 
received notification in May 2003, prior to the rating which 
is the subject of this appeal, and was notified as to what 
was required to substantiate his claim.  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen a claim 
for service connection for hypertension as secondary to his 
service-connected PTSD.  Therefore, no further development is 
needed with respect to this aspect of the appeal.  The 
reopened claim for secondary service connection is addressed 
in the remand appended to this decision.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Secondary Service Connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board notes that disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2006).  Effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to implement 
the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  The amendments do 
not apply absent the showing of a causal relationship.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis-New and Material Evidence

The veteran's original claim for service connection for 
hypertension was denied by a December 1982 rating decision on 
the basis that hypertension was not shown in service or to a 
compensable degree within a year of service separation.  The 
Board denied the veteran's appeal for direct service 
connection in a February 1984 decision that became final.  
The veteran subsequently entered a claim for service 
connection for hypertension as secondary to his service-
connected PTSD.  A June 1996 RO decision denied this claim, 
as there was no evidence of a link between the veteran's PTSD 
and his hypertension.  As noted above, although the 1984 
Board and 1996 RO decisions denied service connection under a 
different theory or means of establishing entitlement to 
service connection for hypertension, the theories pertained 
to the same benefit for the same disability.  Thus, they 
constituted the same claim.  Robinson, supra.  It therefore 
follows that the last final decision regarding the claim for 
service connection for hypertension is the June 1996 RO 
decision. 

The veteran has since put forth his current claim, contending 
that new and material evidence does exist to reopen a claim 
for service connection for hypertension as secondary to PTSD.  
The RO, in its November 2005 supplemental statement of the 
case, reopened the claim for service connection and 
adjudicated the underlying claim on the merits.  As noted 
above, this action notwithstanding, the Board must evaluate 
each petition to reopen in its own right.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board agrees 
with the RO's action to reopen the previously denied claim 
for service connection, as new and material evidence has been 
received.  

In connection with his petition to reopen, the veteran has 
submitted a note from his private physician, which indicates 
that he was referred for an evaluation of his hypertension, 
assessed as secondary to PTSD.  There is, additionally, a 
July 2004 private clinical note which indicates the veteran's 
hypertension was attributed to his PTSD.  Such competent 
evidence supports the contended causal relationship, albeit 
it is weakened by an absence of a rationale and there is no 
indication that either opinion was based upon a review of all 
of the relevant medical evidence in the claims file.  T is 
evidence is of minimal probative value but it arguably meets 
the threshold of material evidence.  38 C.F.R. § 3.156.

The veteran has also submitted an internet article relating 
to the potential relationship between PTSD and hypertension.  
With respect to this latter evidence, the Court of Appeals 
for Veterans' Claims has held that a medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discussed generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also 
Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise 
evidence discussed generic relationships with a degree of 
certainty to establish a plausible causality of nexus), and 
Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here the 
medical article is generic in nature; it is not specific to 
the veteran's hypertension.  However, as there are competent 
opinions that suggest the contended link, albeit of minimal 
probative value for the reasons noted above, the generic 
medical article coupled with the medical statements that are 
specific to the veteran lends some competent support for the 
contended causal relationship.   

This evidence taken together is new, in that it was not of 
record at the time of the last finalized decision, and it is 
material, in that it suggests a nexus between the veteran's 
hypertension and his PTSD, which is an unestablished fact 
that has the potential to substantiate the underlying claim.  
As such, the Board finds that the criteria for reopening a 
previously denied claim have been met, and the claim for 
entitlement to service connection for hypertension, as 
secondary to service-connected PTSD is reopened.  As 
explained below, this reopened claim warrants further 
development, to include a medical opinion that is based upon 
a review of the relevant medical evidence in the claims file 
and is supported by a rationale.


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for hypertension as 
secondary to service-connected PTSD; thus, the claim is 
reopened and the appeal is granted to that extent only.


                                                          
REMAND

The evidence submitted with regard to the claim to reopen 
relates to an unestablished fact regarding a claim for 
service connection to hypertension as secondary to PTSD.  The 
veteran does not contend that his hypertension began during 
service or is otherwise linked to some incident of service.  
Thus, the Board will only address the theory of secondary 
service connection.  Robinson, supra.  

The record contains conflicting medical opinions regarding 
the alleged relationship between hypertension and service-
connected PTSD.  Specifically, the veteran has submitted two 
private clinical notes (dated in 2004) which do associate 
hypertension with PTSD.  While these opinions were entered 
after a physical examination of the veteran, no rationale was 
provided and they were not based upon a review of all of the 
relevant medical evidence in the claims file.  There is also 
an October 2005 VA medical opinion that states that it is 
less than likely that the veteran's hypertension was caused 
by his PTSD, which weighs against his claim.  

In comparing the opinions, only the October 2005 VA 
examination report contains a rationale, which indicates a 
review of medical literature on the subject suggests that the 
presence of other risk factors (e.g. nicotine and alcohol 
abuse) is more consistent with accepted medical doctrine on 
the etiology of the veteran's hypertension.  This opinion, 
however, did not specifically address the question of whether 
the veteran's service-connected PTSD aggravated his 
hypertension.  See Allen, supra.  The veteran also contends 
that this opinion is inadequate, as it was entered by a nurse 
practitioner and not a physician.   

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  

As provided by 38 C.F.R. § 3.159(a)(1), "competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions."  A nurse practitioner, 
having completed medical education and training, fits within 
the requirement of section 3.159(a)(1) as one competent to 
provide diagnoses, statements, or opinions.  Thus, the 
opinion from a nurse practitioner is not necessarily 
problematic.  However, the absence of a competent opinion 
addressing the question of whether the veteran's service-
connected PTSD aggravated his hypertension is.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder)).  A new examination that includes such an opinion 
is warranted.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).



Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC/RO must ensure compliance 
with the provisions of 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2007).  The veteran must be 
provided notice of what additional 
information and evidence are needed to 
substantiate his claim for secondary 
service connection for hypertension.  The 
veteran must also be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit 
and advised to submit all pertinent 
evidence not already on file that is held 
in his possession.  Such notice must also 
include that pertinent to the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran must also 
be informed that, if requested, VA will 
assist him in obtaining updated records 
of treatment from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and written 
authorization.

2.  The RO/AMC should by separate 
correspondence to the veteran request 
that he furnish the names and addresses 
of those medical professionals from whom 
he received post-service treatment for 
his hypertension and PTSD.  Upon receipt 
of the veteran's reply, the RO/AMC should 
attempt to obtain all pertinent 
examination and treatment records from 
each medical provider whose name and 
address is listed and for whom a written 
authorization for release of medical 
records is furnished.  Once obtained, 
such records should be made a part of the 
claims folder.  

3.  Thereafter, the veteran should be 
afforded a VA medical examination by a 
physician in order to evaluate the 
etiology of the veteran's hypertension or 
more precisely to obtain an opinion on 
the likelihood that the veteran's 
hypertension is causally linked to his 
service-connected PTSD.  The claims 
folder should be furnished to the VA 
examiner for review and the report 
compiled by such examiner should indicate 
whether the claims folder was made 
available and reviewed.  

Following the review of the relevant 
evidence in the claims file, the clinical 
evaluation and any diagnostic tests 
and/or additional examinations performed 
by specialists that are deemed necessary, 
the examiner must address the following: 

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that the 
veteran's hypertension was 
caused or aggravated by his 
service-connected PTSD?

The clinician is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended onset date or causal 
relationship; less likely weighs against 
the claim.

The physician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The clinician is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

If it is determined that it is as likely 
as no that the veteran's service-
connected PTSD aggravated his 
hypertension, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
nonservice-connected hypertension (e.g., 
slight, moderate; approximate diastolic 
blood pressure range) before the onset of 
aggravation.

5.  Lastly, the RO/AMC should, following 
its completion of any further development 
it deems necessary, readjudicate the 
veteran's claim for service connection 
for hypertension as secondary to his PTSD 
based on all the relevant evidence and 
all governing legal authority.  

If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


